Franklin App. Nos. 96APE08-982 and 96APE08-991. This cause is pending before the court as an appeal and cross-appeal from the Court of Appeals for Franklin County. Upon consideration of the motion of appellants/cross-appellees, Hope for Cleveland’s Children et al., to file an additional authority,
IT IS ORDERED by the court that the motion to file an additional authority be, and hereby is, granted.
Moyer, C.J., and Douglas, J., dissent.
IT IS FURTHER ORDERED by the court that Hope for Cleveland’s Children et al. shall file the citation to the additional authority within seven days of the date of this entry.
William R. Baird, J., of the Ninth Appellate District, sitting for Cook, J.
William W. Young, J., of the Twelfth Appellate District, sitting for Lundberg Stratton, J.